DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
            
Drawings
5.         The drawing(s) filed on 03/02/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-2 are pending in this application.  

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
ELECTRONIC DEVICE AND COMPUTER-READABLE NON-TRANSITORY RECORDING MEDIUM STORING PROGRAM.

Claim Objections
8.      	Claim 2 is objected to because of the following informalities:
Claim 2, line 1 recites “a non-temporary recording medium”.  
The examiner respectfully asks Applicant to change “a non-temporary recording medium” to “a non-transitory recording medium” so that consistency is maintained with Applicant’s disclosure at ¶ [0002].
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“an extension service management unit” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
11.	Claims 1-2 are allowed.

13.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations an electronic device, comprising: 
a first extension service and a second extension service which provide, to an extension application which is an application for realizing a function other than a standard function of the electronic device, the function other than the standard function without using a standard application which is an application for realizing the standard function; and an extension service management unit which manages the first extension service and the second extension service, wherein the extension service management unit notifies the second extension service of a change in the state of the first extension service when the state of the first extension service changes, and wherein the second extension service executes a specific operation when the change in the state of the first extension service is notified from the extension service management unit.

Regarding Claim 2:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations a computer-readable non-temporary recording medium storing a program, the program causing an electronic device to realize: a first extension .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Furushige et al. (US 2015/0373223) discloses an image forming apparatus, image formation method, and recording medium, which make unnecessary a change of the function in the side of a whole apparatus control platform, when the addition (extension) of the function of application is needed. Image processing service I/F, device operation service I/F, and network communication service I/F of a platform service I/F part are independent, without cooperating, respectively. Then, image processing service, device operation service, and network communication service of each part controlling service are called. That is calling a control service providing part of 

Furushige et al. (US 2016/0014292) discloses an image forming apparatus having a control circuit. The control circuit includes a standard application execution circuit, an apparatus control platform, and a standard application control circuit. The standard application execution circuit has the standard application execution service that executes a standard application. The apparatus control platform includes control service, apparatus control execution service, and an apparatus control management service. The control service controls hardware on an operating system. The apparatus control execution service executes the control service with an interface that is an executing procedure of the control service. The apparatus control management service instructs a call of the control service to the apparatus control execution service. The standard application control circuit manages a state of the standard application and provides an interface for using the hardware resources of the standard application execution service.

Okamoto et al. (US 2017/0223208) discloses an image formation device with which expanded is easy and the development cost can be reduced. A device control platform manages hardware resource in an operating system. A standard application service interface unit provides an interface for utilizing a standard application function from outside of a standard application execution unit. A platform service interface unit provides an interface for utilizing hardware resource from the outside of the device control platform. A standard function service enables the use of the standard application 

Grieshaber et al. (US 2007/0038946) discloses wherein applications use the back-end of the GUI to customize the workflow user experience. While an application is executing, block 218 is invoked where the back-end 123 of the GUI monitors the resources required by the application, such as the scanner and printer engine. If an error occurs with the utilized resource, as detected by block 220, then block 222 is invoked, and the back end 123 is able to interrupt or suspend the executing application to use its built-in error resolution capabilities, which are commonly known in the art (e.g., generating associated error messages, running system checks, etc.). In block 224, if the error is not corrected after a certain period of time or an override occurs at the request of the MFP user, then block 226 may be invoked to abandon the pending applications. Once the error has been corrected, the user may restart the selected applications at blocks 210, or alternatively the process may start at 212 as long as the users selections were retrievable and/or saved in an accessible memory location.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677